Citation Nr: 1009410	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine (claimed as a back condition) 
with right leg radiculopathy (claimed as a right leg 
condition).

2.  Entitlement to service connection for multilevel 
degenerative disc disease and stenosis of the cervical spine 
(claimed as a neck condition) with C8 radiculopathy (claimed 
as numbness and tingling of the bilateral upper extremities).

3.  Entitlement to service connection for depression, 
secondary to degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for status post right 
hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to April 
1972.

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from an October 2007 rating decision 
issued by the Hartford, Connecticut Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in part, 
denied service connection for degenerative disc disease of 
the lumbar spine (claimed as a back condition) with right leg 
radiculopathy (claimed as a right leg condition), service 
connection for multilevel degenerative disc disease and 
stenosis of the cervical spine (claimed as a neck condition) 
with C8 radiculopathy (claimed as numbness and tingling of 
the bilateral upper extremities) and service connection for 
depression, secondary to degenerative disc disease of the 
lumbar spine.

In an August 2008 rating decision, the RO denied the 
Veteran's claim for service connection for status post right 
hip replacement.  

The Veteran testified before the undersigned at a Travel 
Board hearing at Hartford, Connecticut in July 2009.  A 
transcript of that hearing has been associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

A review of the record reveals that additional development is 
warranted for the issues on appeal.  

In this case, the Veteran asserts that his claimed neck and 
back disorders are due to injuries sustained in a May 1970 
motor vehicle accident (MVA); and that, because he could not 
afford treatment it was not until the early 2000s, after he 
began treatment at the West Haven VA Medical Center (VAMC), 
that he was first diagnosed with neck and back disorders.    

In this regard, the Board notes that, at an April 1968 pre-
induction examination, the Veteran reported that he was being 
treated for injuries to his neck, head, eyes, back and nose 
due to an MVA.  He added that he had banged his head and 
broken his nose during the accident and that, since then, he 
had had headaches and his eyes hurt.  The examiner annotated 
the report with fracture of the nose-no difficulty-and back 
trauma-O. K. now.  The Veteran's service treatment records 
also show that the Veteran was seen for reported complaints 
of back and leg pain after another MVA in May 1970.  X-rays 
taken at that time were negative.  

The Veteran has current diagnoses of degenerative disc 
disease of the lumbar spine with right leg radiculopathy and 
degenerative disc disease and stenosis of the cervical spine 
with C8 radiculopathy.

The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  In Wagner, the United States Court of 
Appeals for the Federal Circuit held that to rebut the 
presumption of soundness, the evidence must clearly and 
unmistakably show not only that the disorder at issue pre-
existed entry into service, but that the disorder did not 
undergo aggravation in or as a result of service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-2003 (July 16, 2003).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003.  The claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  Id.  

During his Board hearing, the Veteran testified that he 
continued to have neck and back pain after his May 1970 MVA.  
He also stated that no physician has indicated that either 
his claimed neck or back disorders preexisted service and 
were aggravated in service or are otherwise related to 
service.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  Thus, the Board finds that the 
Veteran should be scheduled for VA examination to obtain a 
medical opinion to resolve the question of whether the 
Veteran's neck and back disorders preexisted service and were 
aggravated by active duty and, if so, the amount of such 
aggravation, if possible or otherwise are related to service, 
to include the May 1970 MVA.

The Veteran also claims that he is now being treated for 
depression due to significant back pain.  In this regard, the 
Board notes that secondary service connection will be granted 
for a disability, which is proximately due to, or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Also the United States Court of Appeals for 
Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation for a nonservice-connected disability caused 
by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.  Thus, the Veteran's claim 
for service connection for depression is inextricably 
intertwined with the other service-connection issues 
discussed above.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Should service connection be granted for either of 
these other issues, then the Veteran should be scheduled for 
a psychiatric examination to ascertain whether the Veteran's 
currently-diagnosed depression is secondary to such service-
connected disability.  The Veteran is hereby advised that, 
failure to report to any scheduled examination, without good 
cause, may well result in a denial of the claim (as original 
claims will be adjudicated on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the 
claims file all outstanding VA medical records. In this 
regard, the claims file currently includes VA treatment 
records from the West Haven VAMC through August 6, 2008.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the VA must 
obtain all outstanding pertinent VA medical records, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requests for records from Federal 
facilities.

Finally, in an August 2008 rating decision, the RO denied the 
Veteran's claim for service connection for status post right 
hip replacement.  In May 2009, the Veteran submitted a timely 
notice of disagreement (NOD) with the RO's denial of his 
claim.  A statement of the case (SOC) has not been issued 
with regard to this issue.  The Court has held that where an 
NOD has been filed with regard to a decision on a claim, and 
an SOC has not been issued, the appropriate Board action is 
to remand the issue to the agency of original jurisdiction 
for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  Therefore, the Veteran's claim for service 
connection for status post right hip replacement is being 
remanded for issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of an issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his 
representative an SOC on the issue of 
entitlement to service connection for 
status post right hip replacement, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.  The Veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the West Haven, Connecticut 
VAMC, since August 6, 2008.  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses received from any contacted 
entity are associated with the claims 
file, arrange for the Veteran to undergo 
a VA spine examination, at an appropriate 
VA medical facility, to determine the 
nature and etiology of any currently 
diagnosed cervical and lumbar spine 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
prior to the examination so that 
pertinent aspects of the Veteran's 
medical history may be reviewed.  All 
appropriate tests and studies (x-rays if 
deemed necessary) should be accomplished 
(with all results made available to the 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the spine examiner should clearly 
identify all current neck and back 
disorder(s).  With respect to each 
diagnosed disorder, the VA examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
disorder (1) is the result of disease or 
injury incurred or aggravated during the 
Veteran's active duty, to include a May 
1970 MVA, or (2) was due to some other 
reason.

In rendering the requested opinion, the 
examiner should specifically address: (a) 
whether any cervical or lumbar spine 
disability clearly and unmistakably 
preexisted the Veteran's entrance into 
the Navy; if so, (b) whether any such 
disability increased in severity in 
service; and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of such cervical or lumbar 
spine disability).

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  If and only if, service connection is 
deemed warranted for a cervical and/or 
lumbar spine disorder(s), should the 
Veteran be afforded a VA psychiatric 
examination, at an appropriate VA medical 
facility, to determine the nature and 
etiology of any currently diagnosed 
psychiatric disorder.  The claims file 
must be made available to and reviewed by 
the examiner prior to the examination so 
that pertinent aspects of the Veteran's 
medical history may be reviewed.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) 
should be accomplished (with all results 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the psychiatric examiner should clearly 
identify all current psychiatric 
disorder(s).  With respect to each 
psychiatric diagnosis, the VA examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
psychiatric disorder (1) was incurred in 
or is otherwise related to the Veteran's 
active duty and/or (2) is due to, or is 
aggravated by, the Veteran's service-
connected dyshydrotic eczema, or (3) is 
due to, or is aggravated by, a cervical 
and/or lumbar spine disorder that has 
been found to be related to service.  If 
the answer to either 2 or 3 is positive, 
the examiner should further comment on 
whether, and to what extent, the 
Veteran's psychiatric disorder was caused 
or worsened beyond its natural 
progression by his eczema or the spine 
disorder.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed report.

5.  If the Veteran fails to report to any 
scheduled examination, obtain and 
associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the VA 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claims for 
service connection, to include on a 
direct, presumptive and secondary basis, 
if warranted.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished a supplemental SOC, 
and should be afforded an appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


